70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward PERRINE, Plaintiff-Appellant,v.William C. DUNCIL, Warden, Huttonsville Correctional Center;Nicholas J. Hun, Commissioner of Corrections;  Mark Pritt,Manager of The West Virginia Farm Commission atHuttonsville;  Roy E. White, Medical Administrator;  ErnestHart, Medical Doctor at the Huttonsville CorrectionalCenter, Defendants-Appellees.
No. 95-6988.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 3, 1995.Decided:  December 5, 1995.

Edward Perrine, Appellant Pro Se.  Jill M. Jerabek, Office of the Attorney General of West Virginia, Charleston, WV;  Daniel C. Cooper, Steptoe & Johnson, Clarksburg, WV;  Bridgette R. Wilson, Busch & Talbott, Elkins, WV, for Appellees.
Before HALL, WILKINSON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an interlocutory order providing him notice pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  We deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED